The action below was brought in the Hancock Common Pleas to enjoin the performance of a contract m'ade by the City Board of Education with a retiring member, whereby such member was to superintend construction work on the basis of a per cent of the cost of construction. The Common Pleas dismissed the petition upon its merits', and the Court of Appeals affirmed the judgment, and a motion is filed by the plaintiff to secure a review in the Supreme Court. The facts are in substance as follows:
For several years Crawford had been an active member of the Findlay Board of Education, and chairman, if not sole committee on building and grounds. In the summer of 1923 the board determined upon the erection of several buildings to cost nearly half a million dollars. One of them, an annex to the Central High School, was contracted for and the work of erection had begun, and Mr. Crawford was an active official in the project and the negotiation of the building coutract.
After the contract for this was executed and performance entered upon, Mr. Crawford resigned from the board, and at the same meeting, and before his successor was appointed or qualified, he made a contract with the surviving members, whereby he was to be employed as superintendent of this building enterprise on a basis of one and one-half per cent of the cost of construction, involving- on that one building- alone something over $4,000. This contract was made without competitive bidding or advertisement and was by a disorganized board at the same meeting and as practically a part of the official transaction wherein he resigned from the board. Plaintiff’s contention is:
1. That this contract was illegal. The statute requires that contracts of this magnitude iriust be made on advertisement and competitive bidding.
2. It is opposed to public policy that a public officer shall profit or advantage in any degree, or at any time, from a contract or enterprise in which he participated while acting as such officer. 12910-12912 GC.
3. When Crawford resigned from the board, that official body was disrupted and ceased to be a legal board. In a matter of so much concern as employing- a superintendent to supervise a half million dollars worth of building, the District was entitled to the judgment of a full board as legally constituted. When Crawford resigned there was no board competent to act until his successor was appointed and qualified, and this contract was not made by competent authority.